Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/21/2022 has been entered. Claims 1, 8, 11, 15, 16, and 19 have been amended. Claims 6 and 20 have been cancelled. New claims 21-23 are added. Claims 1-5, 7-19, and 21-23 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s arguments that none of the citied prior arts disclose the amended limitation of “wherein heating and cooling achieves a gradual change in stiffness from the fifth surface to the first surface”, have been fully considered and found not to be persuasive (see submission of 3/21/2022, pages 9-20). 
For written description support of this amendment, the applicant states that “One of skill in the art of materials engineering would understand that the claimed element of wherein heating and cooling achieves a gradual change in stiffness from the fifth surface to the first surface is implicitly disclosed by the application as filed because one of skill would know that temperature dependent solid-state diffusion enables such a gradual change in stiffness. MPEP 2163.07(a)”.
The Applicant needs to provide an evidence(s) for this statement. This amendment is not taught in the specification and the Examiner submits that one of ordinary skill in the art is not appraised of this teaching as a well-known fact in the art. The applicant should provide a document or a reference that clearly states that this is well-known and universally accepted.
The Examiner has rejected this limitation under 35 USC 112(a) as lacking written description support; it constitutes new matter (see below). 
Nevertheless, and in the interest of compact prosecution, the Examiner has examined this limitation on its merit in the 35 USC 103 section below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-19, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 11, and 19 recite the limitation “wherein heating and cooling achieves a gradual change in stiffness from the fifth surface to the first surface”. The Examiner could not locate written description support for this new limitation. As explained in the argument section above, the Applicant’s argument that this is a well-known fact is not persuasive and requires factual evidence. Therefore, these independent claims and their dependent claims 2-5, 7-10, 12-18, and 21-23 are rejected.
However, and in the interest of compact prosecution, the Examiner has examined this limitation on its merit in the 35 USC 103 section below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7 and 11-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over NGUYEN (WO 2013/123023 – of record), hereinafter NGUYEN, in view of SHIM (US-2016/0121327), hereinafter SHIM, as evidenced by VIRTANEN (US-2002/0014306), hereinafter VIRTANEN. Note that the italicized texts below are instant claims.
Regarding claims 1-2, and 11-12, and 19, NGUYEN discloses A method for joining components (claims 1 and 19), A method for improving interface strength between joined parts (claim 11) {[0005] note teaching on polymer composition that comprises of a number of sheets or layers that are joined, [0034] note the teaching on how to make strong bonds that refers to improve bonding or interface strength}, the method comprising: 
exposing a first substrate to a plasma, wherein the substrate comprises amine chemical moieties disposed on a first surface of the first substrate (claims 1 and 19), wherein the substrate is provided as a first substrate treated with a plasma (claim 11) {[0034] note teaching of treating the surface of layer (including a first substrate) with plasma (surface treatment) and that functional amine groups can be created on the surface, note that amine groups are the amine moieties},
a second substrate comprising an epoxy material (claim 19) {[0040], [0041], [0025] note that layer 2 that is the second substrate comprise an adhesive that could be epoxy as shown in paragraphs indicated above}.
NGUYEN, however, is explicitly silent on using the plasma to create these amine functionalized groups and that the plasma is an ammonia or molecular nitrogen plasma.
In the same filed of endeavor that is related to method for bonding surfaces, SHIM discloses exposing a first substrate to a plasma such that an amine-functionalized substrate is formed (claims 1 and 19), wherein the amine-functionalized substrate is provided as a first substrate treated with a plasma (claim 11) {[0008] note treating the surface of plastic material (first substrate) with nitrogen or ammonia plasma, note that as evidenced by VIRTANEN, exposure of a surface to ammonia plasma aminate the surface or creates amine-functionalized surface or the amine chemical moieties [0027]}
wherein: plasma treatment of the first substrate produces amine chemical moieties disposed on the first surface (claim 12) {see claim analysis above as evidenced by VIRTANEN}, 
wherein: the plasma comprises at least one of: ammonia; molecular nitrogen; or molecular nitrogen and molecular hydrogen (claims 2 and 12) {[0008]}.
At the effecting fling date of the instant invention, it would have been obvious to one ordinary skill in the art to have incorporated teaching of SHIM in the method of NGUYEN and have used an ammonia or nitrogen plasma to create surface amine groups on the substrate of NGUYEN.
As discloses above, NGUYEN generally teaches the use of surface plasma treatment and creation of amine functionalities {[0034]}. Therefore, one of ordinary skill in the art would have been motivated to look to prior art to see whether a specific plasma can be used to generate these functional groups. Such prior art is SHIM. As disclosed by SHIM {[0008]} and evidenced by VIRTANEN {[0027]} indeed there exists an ammonia or nitrogen plasma so that one of ordinary skill in the art can directly create amine functionalities on the surface of a substrate. It is therefore, within the skill of an artisan to have used such plasma to create the amine groups that NGUYEN teaches.
Regarding the next limitations of claims 1, 11 and 19, NGUYEN teaches  positioning the first surface of the first substrate adjacent to a second surface of a second substrate to form a workpiece such that the first surface contacts the second surface (claims 1 and 19), positioning a first surface of an amine-functionalized substrate adjacent to a second surface of a second substrate to form a workpiece (claim 11)  {[0025], [FIG. 2] in configuration #5 note that 3 is the first substrate and 2 is the second substrate, a first surface of the first substrate is contacted with a second surface of the second substrate and thus creating the work piece}; 
heating the workpiece to form a heated workpiece; and cooling the heated workpiece to form a structure (claims 1, 11, and 19) {[0058] note application of heat in addition to pressure, note that it is inherent that after bonding is done the workpiece is cooled since it has to be used in an ambient condition as a bonded product}.
positioning a third surface of the structure adjacent to a fourth surface of a third substrate, the third surface of the structure being a fifth surface of the first substrate, the fifth surface opposing the first surface (claims 1, 11 and 19) {[FIG. 2] Configuration #5: 4 is the third substrate whose surface is attached to a surface of structure (third surface or fifth surface of 3), note that fifth surface of 3 is opposed to first surface of 3 (the first substrate)}.
Regarding the next limitations of claims 1 and 11 reciting “wherein the second surface of the second substrate is directly covalently bonded through a plurality of nitrogen atoms to the first surface of the first substrate.”, and claim 19 reciting “wherein the second surface of the second substrate is directly covalently bonded through a plurality of nitrogen atoms and a plurality of carbon atoms to the first surface of the first substrate.”, the Examiner submits that these amended limitations simply express the intended results of process steps positively recited. 
As discussed above, combination of NGUYEN and SHIM exposes the first surface to an ammonia plasma and aminate the surface. NGUYEN also discloses that the second surface comprises an epoxy material. The combination above further contacts the first substrate to the second substrate and upon heating and then cooling, creates the structure. The Examiner submits that inherently these bondings are affected through nitrogen and carbon covalent bonds since combination of NGUYEN and SHIM exposes the same material to substantially the same ammonia plasma treatment as discussed above (also see instant specification [0045] on use of polystyrene and polyethylene). 
	Notably, the applicant’s specification does not specify any additional method steps that results in creation of these nitrogen and carbon covalent bonds. If applying the same ammonia plasma to the same substrates does not inherently result in creation of the nitrogen and carbon bonds as recited in the amended limitations, then a question of scope of enablement and/or omitting essential method limitation can be brought for this amendments.
	Regarding the remainder limitations of claims 1, 11 and 19 reciting “wherein heating and cooling achieves a gradual change in stiffness from the fifth surface to the first surface”, as discussed above under section 112(a), this limitation lack written description support and was rejected.
	Nevertheless, the Examiner submits that this amended limitation simply expresses the intended results of process steps positively recited. As discussed above, combination of NGUYEN and SHIM positively teaches the steps of heating and cooling on a substantially similar structure that comprises of a first material that has a fifth surface on one side and a first surface on the other side. The Examiner submits that inherently and as the result of heating/cooling of the same structure a gradual change in stiffness occurs from the fifth surface to the first surface. Note, that as indicated in the argument section, the Applicant states that this is well-known in the art and does not constitute a new finding.
	Notably, the applicant’s specification does not specify any additional method steps that results in the creation of this gradual change. If applying the same heating and cooling steps does not inherently result in creation of a  stiffness gradient as recited in the amended limitation, then a question of scope of enablement and/or omitting essential method limitation can be brought for this amendments.
Regarding claims 3 and 13, NGUYEN discloses exposing the first substrate to a second plasma, such that the first substrate comprises epoxy chemical moieties disposed on the first surface of the first substrate (claims 3, and 13) {[0034] note exposing surface to plasma to introduce oxygen functional groups which is the second plasma (the first plasma was the ammonia plasma described above), [0032] note the use of nanofiber prepreg or densified sheet that is as indicated above is the first substrate, [0016] note that nanofiber sheet comprises adhesive, [0041] note the use of epoxy as in the adhesive, the Examiner also notes that limitations above does not directly recite that the second plasma creates epoxy, just that the first substrate comprises epoxy, note that epoxy is also on the surface as well}.
Regarding the remainder limitation of claim 13 and claim 4, NGUYEN is silent on the specific type of the second plasma that creates oxygen functional groups. Therefore, one of ordinary skill in the art would have been highly motivated to look to prior art to determine an appropriate plasma for this operation.
In the same filed of endeavor that is related to method for bonding surfaces, SHIM discloses wherein: the second plasma comprises at least one of: molecular oxygen; or carbon dioxide (claim 4 and remainder of claim 13) {[0008] note that also as evidenced by VIRTANEN exposure to oxygen plasma creates oxygenated functional groups [0076]}.
At the effecting fling date of the instant invention, it would have been obvious to one ordinary skill in the art to have incorporated teaching of SHIM in the method of NGUYEN and have used an oxygen plasma to create surface oxygenated groups on the substrate of NGUYEN.
As discloses above, NGUYEN generally teach use of surface plasma treatment and creation of oxygen functionalities {[0034]}. Therefore, one of ordinary skill in the art would have been motivated to look to prior art to see whether a specific plasma can be used to generate these functional groups. Such prior art is SHIM. As disclosed by SHIM {[0008]} and evidenced by VIRTANEN {[0079]} indeed there exists an oxygen plasma to directly create oxygenated functionalities on the surface of a substrate. It is therefore, within the skill of an artisan to have used such plasma to create the oxygen groups that NGUYEN teaches.
Regarding claims 5 and 14, NGUYEN discloses:
wherein: the second substrate comprises an epoxy material {[0040], [0041], [0025] note that layer 2 that is the second substrate comprise an adhesive that could be epoxy as shown in paragraphs indicated above}; 
the first substrate comprises a thermoplastic sheet {[0047]}; 
and heating the workpiece to form the heated workpiece comprises at least one of: heating the workpiece such that covalent bonds are formed between the first surface and the second surface {[0034]}; 
or heating the workpiece causes dehydration reactions to occur between epoxide chemical moieties of the epoxy material and the amine chemical moieties of the amine-functionalized substrate {note that this limitation is optional and covalent bonding was shown above}.
Regarding the last limitations of claims 5 and 14 reciting “wherein the second surface of the second substrate is directly covalently bonded through a plurality of nitrogen atoms and a plurality of carbon atoms to the first surface of the first substrate.”, see the analyses of claims 1, 11, and 19 above.
Regarding claims 7 and 15, NGUYEN discloses wherein: the third substrate comprises a thermoplastic composite material {[0012] note the use of thermoplastic resin that can be used to make the third substrate}; 
the structure is a first structure {[FIG. 2] combination of 2 and 3 is the first structure or the structure} and further comprising: 
welding the third substrate to the first structure to form a second structure {[0058] note the teaching on hot melt method that can be used to bond layers, note that instant specification defines welding as fusion bonding (or melting) in paragraph [0024]}; 
and the second structure comprises an interpenetrated network of polymer chains interposing the third substrate and the first substrate {note that according to the instant specification paragraph [0064] the fusion bonding creates the interpenetrated network}.
The Examiner submits that as combination of NGUYEN/SHIM discloses the same fusion bonding between two thermoplastic layers as disclosed above, inherently the interpenetrated network of polymer occurs in the combination similar to the description in paragraph [0064] of the instant specification.
Notably, the Applicant’s specification does not specify any additional method step(s) that creates this interpenetrated network. If applying substantially the same fusion bonding to thermoplastic materials does not inherently result in the formation of the interpenetrated network, then a question of scope of enablement and/or omitting essential method steps can be brought for these claims.
Claims 8-10, 16-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over NGUYEN and SHIM (as evidenced by VIRTANEN) as applied to claims 1, 11-15, and 19 above, and further in view of FARHANG (Void Evolution during processing of Out-of-Autoclave Prepreg Laminates, October, 2014, University of British Columbia, of-record), hereinafter FARHANG.
Regarding claims 8, 16, and 21, combination of NGUYEN and SHIM (as evidenced by VIRTANEN) discloses all the limitations of claims 1, 11-15, and 19 as discussed above.
This combination, however, is silent on the first substrate having an increasing voids concentrations from its first surface to its fifth surface.
In the same field of endeavor that is related to laminates, FARHANG discloses wherein (the first substrate comprises – in claims 16 and 21) at least one of: the first substrate includes a plurality of void regions having a void concentration that increases from the first surface to the fifth surface {[P xxii], [P2 and P4] note teaching on thermoplastic prepreg and layers and use of fibers, [P71-72] note teaching on void distribution and that porosity gradient is formed in one direction thus gradual change, [P11] note teaching that voids are formed in the composite part and increased void results in flexural strength or less stiffness, [P12] note teaching on factors that can be changed to affect the voids and thus ability to change it}; 
or the first substrate includes a plurality of rubber particles having a particle concentration that increases from the first surface to the fifth surface {note that this limitation is optional, the first choice above was discussed}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of FARHANG in the method of NGUYEN/SHIM and have introduced this gradient of void in the first substrate of the combination above such that void decreases from the fifth surface to the first surface. 
An artisan would have been motivated to have implemented this gradient since highest stiffness is required in the joining of the first surface of the first substrate to the second surface of the second substrate, since this bonding as described in claim 5 and 14 above are covalent and thus the substrate at these locations needs to be stiff and rather stationary to form these bonds. 
Regarding claims 9, 17, and 22 limitations of “joining a plurality of film thermoplastic sheets to each other to form the first substrate, wherein: the plurality of film thermoplastic sheets comprises at least a first sheet and a second sheet; and the second sheet has a different stiffness than the first sheet”, as discussed above the combination NGUYEN/SHIM/FARHANG teaches the first substrate with a gradient of stiffness.
The combination above, however, discloses the first substrate as one sheet only and is silent on dividing it into two separate thinner sheets.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have splitted the first substrate into two sheets, since it has been held that constructing formerly integral structure in various elements involves only routine skill in the art {see MPEP 2144.04 (V)(C)}.
One would have been motivated to have splitted the first substrate with stiffness gradient into at least two sections, since the control of voids and their gradient can be more conveniently implemented due to the thickness also being presented as a gradient in separate pieces. 
Regarding claims 10, 18, and 23, NGUYEN discloses wherein at least one of: the third substrate comprises polyether ether ketone (PEEK); the third substrate comprises carbon fiber; or the second substrate comprises carbon fiber {[0047] note teaching of PEEK as a thermoplastic resin that as shown above can be used for the third substrate, [0071] note use of carbon fiber}.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748